DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.:16/717,417, filed on 12/17/2019. 
This action has been made NON-FINAL.  
Election/Restrictions
Claims 1-12 are pending and presented for examination.  Claims 13-20 are withdrawn from further consideration.  Election was made without traverse in the reply filed on 02/22/2022.  
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels, US 9779092 in view of Leonov, US 20200272606.
Claim 1:
Daniels discloses a method for operating a content consistency service configured to maintain data integrity of content stored in a content database (See Daniels Abstract) but failed to disclose a collaboration tool.  However, Leonov discloses this feature in Paragraphs 0035-0038.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Daniels by the teachings of Leonov to enable improved data consistency and integrity, through the use of a collaboration tool, thereby allow more effective accessibility to many individuals (See Leonov Abstract).
As modified:
The combination of Daniels and Leonov discloses the following:
receiving as a first input from the content database (“The computer 102 comprises a storage device 105 for storing data produced or utilized by the OPAP 104 in the form of one or more source files 106 and instance files 107.” See Daniels Column 2, Lines 54-67 & Column 3, Lines 1-10), a first content item (See Daniels Column 2, Lines 54-67 & Column 3, Lines 1-10) configured to be displayed by a client device in a graphical user interface (See Daniels Figure 3, Item 203 & Column 3, Lines 24-30);
receiving as a second input from the content database of the collaboration tool (See Leonov Paragraphs 0035-0038), a second content item (See Daniels Column 2, Lines 54-67 & Column 3, Lines 1-10) configured to be displayed by the client device in the graphical user interface (See Daniels Figure 3, Item 203 & Column 3, Lines 24-30); 
generating a reference object based on one of the first content item or the second content item (See Daniels Column 2, Lines 55-67 & Column 3, Lines 1-10); 
replacing the first content item in the content database with a first link to the reference object (“modified or replaced, the references to that object or its contents” See Daniels Column 1, Lines 10-30 & Column 2, Lines 55-67 & Column 3, Lines 1-10); 
and replacing the second content item in the content database with a second link to the reference object (“modified or replaced, the references to that object or its contents” See Daniels Column 1, Lines 10-30 & Column 2, Lines 55-67 & Column 3, Lines 1-10); wherein in response to a request from the client device (See Daniels Figure 3, Item 203 & Column 3, Lines 24-30) communicably coupled to the collaboration tool  for the first content item or the second content item (See Leonov Paragraphs 0035-0038), the collaboration tool (See Leonov Paragraphs 0035-0038) is configured to return the reference object (See Daniels Column 2, Lines 55-67 & Column 3, Lines 1-10).  
Claim 2:
(“modified or replaced, the references to that object or its contents” See Daniels Column 1, Lines 10-30 & Column 2, Lines 55-67 & Column 3, Lines 1-10).  
Claim 3:
The combination of Daniels and Leonov discloses wherein in response to the request from the client device (See Daniels Figure 3, Item 203 & Column 3, Lines 24-30) for the first content item or the second content item, the collaboration tool is configured to return the reference object by accessing the reference database (“modified or replaced, the references to that object or its contents” See Daniels Column 1, Lines 10-30 & Column 2, Lines 55-67 & Column 3, Lines 1-10).  
Claim 4:
The combination of Daniels and Leonov discloses wherein in response to the request from the client device (See Daniels Figure 3, Item 203 & Column 3, Lines 24-30) for the first content item or the second content item, the collaboration tool is configured to return the reference object by accessing a respective link stored in the content database to the reference object stored in the reference database (“modified or replaced, the references to that object or its contents” See Daniels Column 1, Lines 10-30 & Column 2, Lines 55-67 & Column 3, Lines 1-10).  
Claim 5:
(“pictures” See Daniels Column 3, Lines 60-67).  
Claim 6:
The combination of Daniels and Leonov discloses before generating the reference object (See Daniels Column 2, Lines 55-67 & Column 3, Lines 1-10), determining that the first content item and the second content item exhibit a similarity satisfying a threshold similarity (“a similarity threshold related to a Levenshtein distance calculation may be different from a similarity threshold related to a cosine similarity calculation” See Leonov Paragraphs 0078-0079).  
Claim 7:
The combination of Daniels and Leonov discloses wherein determining that the first content item and the second content item exhibit the similarity satisfying the threshold similarity (“a similarity threshold related to a Levenshtein distance calculation may be different from a similarity threshold related to a cosine similarity calculation” See Leonov Paragraphs 0078-0079) is performed in response to a determination that at least one of the first content item or the second content item were added to the content database by a specified user of the collaboration tool (See Leonov Paragraphs 0035-0038).  
Claim 8:
The combination of Daniels and Leonov discloses wherein: 
the first content item is a first string value (See Daniels Column 3, Lines 60-67); 
(See Daniels Column 3, Lines 60-67);
and determining the similarity between the first content item and the second content item (“a similarity threshold related to a Levenshtein distance calculation may be different from a similarity threshold related to a cosine similarity calculation” See Leonov Paragraphs 0078-0079) comprises determining one or more of: 
a string similarity between the first string value and the second string value (“a similarity threshold related to a Levenshtein distance calculation may be different from a similarity threshold related to a cosine similarity calculation” See Leonov Paragraphs 0078-0079 & 0083); 
a Levenshtein distance between the first string value and the second string value (“a similarity threshold related to a Levenshtein distance calculation may be different from a similarity threshold related to a cosine similarity calculation” See Leonov Paragraphs 0078-0079 & 0083);
a cosine similarity between the first string value and the second string value (“a similarity threshold related to a Levenshtein distance calculation may be different from a similarity threshold related to a cosine similarity calculation” See Leonov Paragraphs 0078-0079 & 0083); 
a lemmatization of the first string value or the second string value (“a similarity threshold related to a Levenshtein distance calculation may be different from a similarity threshold related to a cosine similarity calculation” See Leonov Paragraphs 0078-0079 & 0083); 
(“a similarity threshold related to a Levenshtein distance calculation may be different from a similarity threshold related to a cosine similarity calculation” See Leonov Paragraphs 0078-0079 & 0083).  
Claim 9:
The combination of Daniels and Leonov discloses wherein:
the first content item is a first image (“pictures” See Daniels Column 3, Lines 60-67); 
the second content item is a second image (“pictures” See Daniels Column 3, Lines 60-67); 
and determining the similarity between the first content item and the second content item (“a similarity threshold related to a Levenshtein distance calculation may be different from a similarity threshold related to a cosine similarity calculation” See Leonov Paragraphs 0078-0079) comprises determining one or more of: 
a Hellinger distance between histograms of the first image and the second image; a Manhattan distance between histograms of the first image and the second image; a Euclidean distance between histograms of the first image and the second image  (“a similarity threshold related to a Levenshtein distance calculation may be different from a similarity threshold related to a cosine similarity calculation” See Leonov Paragraphs 0078-0079 & 0083); 
or a cosine similarity between histograms of the first image and the second image  (“a similarity threshold related to a Levenshtein distance calculation may be different from a similarity threshold related to a cosine similarity calculation” See Leonov Paragraphs 0078-0079 & 0083).  
Claim 10:
The combination of Daniels and Leonov discloses wherein the reference object (“modified or replaced, the references to that object or its contents” See Daniels Column 1, Lines 10-30 & Column 2, Lines 55-67 & Column 3, Lines 1-10) comprises a format specifier that defines a format for displaying the reference object in the graphical user interface (See Daniels Figure 3, Item 203 & Column 3, Lines 24-30).  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels, US 9779092 in view of Leonov, US 20200272606 and in further view of De Smet, US 10649676.
Claim 11:
The combination of Daniels and Leonov failed to disclose wherein the reference object has an immutable data type.  However, De Smet discloses this feature in Column 15, Lines 5-55.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Daniels and Leonov by the teachings of De Smet to enable improved data consistency and integrity, while immutable data type objects, more effectively (See De Smet Brief Summary).
Claim 12:
The combination of Daniels, Leonov and De Smet discloses wherein the immutable data type (See De Smet Column 15, Lines 5-55) is one of: an address data type; a date data  (“… that Person, URI, and string are immutable” & “name: ‘Bart’” See De Smet Column 7, Lines 1-35).  
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11243916 A collaborative work tool configured to determine similarity between an input provided by a user and content already received by the collaborative work tool. If a similarity is determined, the collaborative work tool can provide a visual indication to the user to alert the user that the user may be entering redundant data. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 29, 2022

​